PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/835,659
Filing Date: 8 Dec 2017
Appellant(s): Witzmann et al.



__________________
Charles N.J. Ruggiero
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 4, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected under 32 U.S.C. 102(a)(1) as being anticipated by Witzmann et al. (2013/0169732).
Claims 7 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Witzmann et al. (2013/0169732) as applied to claim 1 above, and further in view of Grimard (2009/0159654).
Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Witzmann et al. (2013/0169732) as applied to claim 1 above, and further in view of Trinks et al. (2003/0029849).
s 24-25 are rejected under 35 U.S.C 103 as being unpatentable over Witzmann et al. (2013/0169732) and Grimard (2009/0159654) as applied to claim 23 above, and further in view of Bochenko et al. (10,327,987).
(2) Response to Argument
1. The §112 Rejection of the Claims
a. The §112 Rejection of the claim 1
In claim 1, the limitation “wherein the first marking and the second marking were generated on the glass tube semi-finished product during formation” is interpreted that both markings are applied during the step of forming the semi-finished product.  Applicant argues to manufacture the semi-finished product, the first marking is applied on the glass tubing strand and thus the first marking is applied during formation or “manufacture” of the semi-finished product.  This is not found persuasive because although forming a glass tube is one of several steps required for manufacturing a semi-finished product, the first marking is generated while forming the glass tube and not while forming the semi-finished product. The specification specifies the forming of the semi-finished product involves a separation step of separating the semi-finished product from the glass tube.  Thus, the forming of the glass tube is a different step from the forming of the semi-finished product (see figure 6b). Hence, the first marking is not generated while forming the semi-finished product, but instead in the step of forming the glass tube. This is supported by claim 2, which distinguishes the forming of the glass tube is separate and different from the forming of the semi-finished product. This is also further supported by the following paragraphs from the specification.
On page 4 lines 26-27, or PGPub paragraph [0015]:
the first marking is generated continuously or discontinuously during forming of the tube at predetermined intervals along the longitudinal direction of the glass tube semi-finished product.

On page 6 lines 4-5, or PGPub paragraph [0021]:
According to a further embodiment, the second marking is generated during separation of the glass tube semi-finished product from a continuous strand of glass tubing.

On page 19 lines 5-11, or PGPub paragraph [0068]:
Fig. 6b shows a schematic flow diagram of the various stages of further processing of a glass tube semi-finished product into a pharmaceutical packaging and its further processing. First of all, the manufacturer of the glass tube semi-finished product generates a first marking on the continuous glass tubing strand in step S20, for example a serial number ("7809"). During cutting to length and separation of the glass tube semi-finished product in step S21, the cut-to-length glass tube semi-finished product is marked with a further piece of information in step S22, in the illustrated example with a timestamp for the separation of the glass tube semi-finished product.

Thus, the specification does not appear to support the limitation of the generating the first marking during the formation of the semi-finished product. 
		b. The §112 Rejection of the claim 2 
	Applicant argues claim 2 only recites that forming the glass tube is part of the forming the semi-finished product, so marking the glass tube is a more specific form of marking the semi-finished product. The indefiniteness rejection was not based on whether the first marking eventually becomes a marking on the semi-finished product, but instead on the active step of generating the first mark. Claim 1 recites the first mark is generated during forming of the semi-finished product and claim 2 recites the first mark is generated during forming of the glass tube. Since the glass tube and the semi-
	2. The §102 rejection of claims 1-6 over Witzmann
	Applicant argues Witzmann teaches a digital matrix code that as a whole encodes information. Thus, Witzmann fails to suggest a first marking that includes information relating to the origin/manufacturing of the semi-finished product and does not include the claimed information in itself. Furthermore, applicant argues Witzmann does disclose linked pieces of information of this matrix code that enables a determination regarding authenticity/origin of the semi-finished product or apparatus. In response, the digital matrix code is interpreted as comprising the first and second markings. In other words, the first marking only makes up part of the digital matrix code and the second marking makes up another part of the digital matrix code. The applicant believes the claim limitation of “the first marking includes information” in itself regarding the origin/manufacturing of the semi-finished product. In other words, the first marking by itself can provide information regarding the origin/manufacturing of the semi-finished product. 
 However, the broadest reasonable interpretation of the claim limitation does not limit this limitation to the interpretation argued by the applicant. Instead, even if the first marking is just part of the digital matrix code, it is still considered information. Also, as already recognized by the applicant, the digital matrix code provides information regarding the material, quality, origin, and/or date of production (3rd paragraph on page 5 of brief).  Thus, the first marking does provide information regarding the 
3. The §103 rejection of dependent claims 7, 8, and 23-25 over Witzmann in view of secondary references. 
Applicant has not presented any additional arguments in this section.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        

Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.